        Case 6:20-mj-00008-JDP Document 11 Filed 12/02/20 Page 1 of 2


 1   Sean O. Anderson
     Acting Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Case No. 6:20-mj-00008-JDP
12                      Plaintiff,
13           v.                                       MOTION TO DISMISS; AND
                                                      ORDER THEREON
14    JULIANNA M. WHITE,
15                      Defendant.
16

17

18          The parties having entered into a Deferred Prosecution Agreement, the United States

19   hereby moves the Court for an order of dismissal without prejudice pursuant to Rule 48 of the

20   Federal Rules of Criminal Procedure, and by leave of the Court endorsed hereon.

21

22                                                        Respectfully submitted,

23

24          Dated: December 1, 2020                       /S/ Sean O. Anderson_________
                                                          Sean O. Anderson
25                                                        Acting Legal Officer
26                                                        Yosemite National Park

27

28
                                                      1                    United States v. Julianna WHITE
       Case 6:20-mj-00008-JDP Document 11 Filed 12/02/20 Page 2 of 2


 1                                          ORDER
 2

 3            Upon application of the United States, it is hereby ordered that the above referenced
     matter, United States v. White, Case No. 6:20-mj-00008-JDP, be dismissed without prejudice.
 4

 5
     IT IS SO ORDERED.
 6

 7   Dated:      December 2, 2020
 8                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2                    United States v. Julianna WHITE
